



Exhibit 10.10.1


FORM OF SENIOR EXECUTIVE SUPPLEMENTAL NON-QUALIFIED STOCK OPTION AGREEMENT FOR
THE MARRIOTT INTERNATIONAL, INC. STOCK AND CASH INCENTIVE PLAN

--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is made on <<GRANT DATE>> (the “Award Date”) by
MARRIOTT INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>>
(“Employee”).
 
WITNESSETH:
 
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and
 
WHEREAS, the Company wishes to award to designated employees certain option
awards as provided in Article 6 of the Plan (“Options” or “Awards”); and
 
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of Options under the Plan;
 
NOW, THEREFORE, it is agreed as follows:
 
1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated February 17, 2011, which contains, among
other things, a detailed description of the Option award provisions of the Plan.
Employee further acknowledges that he has read the Prospectus and this
Agreement, and that Employee understands the provisions thereof.
 
2. Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Committee or its delegate with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.
(The options granted pursuant to this Agreement are not intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code.)
 
3. Grant of Options. The Company hereby grants to Employee as of the Award Date
Options to purchase <<QTY GRANTED>> shares of the Company’s Common Stock (the
“Option Shares”), subject to the terms and conditions of the Plan, Employee’s
acceptance of this Agreement and satisfaction of the tax provisions of the
Company’s International Assignment Policy (“IAP”), if applicable.
 
4. Purchase Price. Subject to Paragraph 12 hereof, the purchase price per share
of the Option Shares is <<GRANT PRICE>> (the “Option Price”).
 
5. Waiting Period and Exercise Dates. The Option Shares may not be purchased
during the three-year period following the Award Date (the “waiting period”).
Following the waiting period, the Option Shares may be purchased at any time
thereafter; provided, however, that the Options shall not be exercisable after
the expiration of ten (10) years from the Award Date or sooner as set forth in
paragraph 9, if applicable. Exercise of the Options shall not be dependent upon
the prior or sequential exercise of any other options heretofore granted to
Employee by the Company. Except as provided in Article 6 of the Plan and
Paragraph 9 below, the Options may not be exercised at any time unless Employee
shall then be an employee of the Company.
 
6. Method of Exercising Options. To exercise the Options, the person entitled to
exercise the Options must provide a signed written notice or the equivalent to
the Company or its designee, as prescribed in the administrative procedures of
the Plan, stating the number of Option Shares with respect to which the Options
are being exercised. The Options may be exercised by (a) payment of the Option
Price for the Option Shares being purchased in accordance with procedures
established by the Committee, (b) making provision for the satisfaction of the
applicable withholding taxes, and (c) an undertaking to furnish and execute such
documents as the Company deems necessary (i) to evidence such exercise, and
(ii) to determine whether registration is then required to comply with the
Securities Act of 1933 or any other law. Upon payment of the Option Price and
provision for the satisfaction of the withholding taxes, the Company shall
provide confirmation from the Plan record keeper that the transfer agent for the
common stock of the Company is holding shares for the account of such person in
a certificateless account. Pursuant to procedures, if any, that may be adopted
by the Committee or its delegate, payment of the Option Price may be made by
delivery of shares of the Company’s common stock held by Employee for at least
six months prior to the delivery, or by any other means that the Committee
determines to be consistent with the Plan’s purpose and applicable law.
 





--------------------------------------------------------------------------------





7. Rights as a Shareholder. Employee shall have no rights as a shareholder with
respect to any Option Shares covered by the Options granted hereby until the
date of acquisition by Employee of such Option Shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to such
date.


8. Non-Assignability. The Options shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the Options may be exercised only by Employee or, in the
event of incompetence, by Employee’s legally appointed guardian.
 
9. Effect of Termination of Employment or Death. If Employee goes on leave of
absence for a period of greater than twelve months (except a leave of absence
approved by the Board of Directors or the Committee) or ceases to be an employee
of the Company for any reason except death, the portion of the Options which is
unexercisable on the date on which Employee ceased to be an Employee or has been
on a leave of absence for over twelve months (except a leave of absence approved
by the Board or Committee) shall expire on such date and any unexercised portion
of the Options which was otherwise exercisable on such date shall expire at the
earlier of (i) the expiration of the Options in accordance with the term for
which the Options were granted, or (ii) three months from such date (or five
years in the case of an “Approved Retiree” as defined below). In the event of
the death of Employee without Approved Retiree status during the three (3) month
period following termination of employment or a leave of absence over twelve
(12) months (except a leave of absence approved by the Board or Committee), the
Options shall be exercisable by Employee’s personal representative, heirs or
legatees to the same extent and during the same period that Employee could have
exercised the Options if Employee had not died. In the event of the death of
Employee while an employee of the Company or while an Approved Retiree, the
Options (if the waiting period has elapsed) shall be exercisable in their
entirety by Employee’s personal representatives, heirs or legatees at any time
prior to the expiration of one year from the date of the death of Employee, but
in no event after the term for which the Options were granted.


For purposes of this Agreement, an “Approved Retiree” is any optionee who
(i) terminates employment by reason of a Disability, or (ii) (A) retires from
employment with the Company with the specific approval of the Committee on or
after such date on which the optionee has attained age 55 and completed 10 Years
of Service, and (B) has entered into and has not breached an agreement to
refrain from Engaging in Competition in form and substance satisfactory to the
Committee; and if the Committee subsequently determines, in its sole discretion,
that an Approved Retiree has violated the provisions of the Agreement to refrain
from Engaging in Competition, or has engaged in willful acts or omissions or
acts or omissions of gross negligence that are or potentially are injurious to
the Company’s operations, financial condition or business reputation, such
Approved Retiree shall have ninety (90) days from the date of such finding
within which to exercise any Options or portions thereof which are exercisable
on such date, and any Options or portions thereof which are not exercised within
such ninety (90) day period shall expire and any Options or portion thereof
which are not exercisable on such date shall be cancelled on such date.


9A. Non-Solicitation. In consideration of good and valuable consideration in the
form of the Option Awards granted herein to which Employee is not otherwise
entitled, the receipt and sufficiency of which are hereby acknowledged, and in
recognition of the Company’s legitimate purpose of avoiding for limited times
competition from persons whom Marriott has trained and/or given experience,
Employee agrees that during the period beginning on the Grant Date and ending
one year following his termination of employment with the Company, whether such
termination of employment is voluntary or involuntary or with or without cause,
he will not, on his own behalf or as a partner, officer, director, employee,
agent, or consultant of any other person or entity, directly or indirectly
contact, solicit or induce (or attempt to solicit or induce) any employee of the
Company to leave their employment with the Company or consider employment with
any other person or entity. Employee and the Company agree that any breach by
Employee of the non-solicitation obligation under this paragraph will cause the
Company immediate, material and irreparable injury and damage, and there is no
adequate remedy at law for such breach. Accordingly, in the event of such
breach, in addition to any other remedies it may have at law or in equity, the
Company shall be entitled immediately to seek enforcement of this Agreement in a
court of competent jurisdiction by means of a decree of specific performance, an
injunction without the posting of a bond or the requirement of any other
guarantee, any other form of equitable relief, liquidated damages in the amount
of one hundred fifty percent (150%) of the Fair Market Value of the Awards
granted hereunder as of the Grant Date, and the Company is entitled to recover
from Employee the costs and attorneys’ fees it incurs to recover under or
enforce this Agreement. This provision is not a waiver of any other rights that
the Company may have under this Agreement, including the right to receive money
damages.
 
10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Award Date through the Exercise Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
(iii) meeting legal and regulatory





--------------------------------------------------------------------------------





requirements and (iv) for any other purpose to which Employee may consent
(“Permitted Purposes”). Employee’s personal information will not be processed
for longer than is necessary for such Permitted Purposes. Employee’s personal
information is collected from the following sources:
 
 
(a)
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 
 
(b)
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

 
 
(c)
from Employee’s employment records with the Company; and

 
 
(d)
from meetings, telephone conversations and other communications with Employee.

 


In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:
 
 
(a)
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 
 
(b)
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 
 
(c)
regulatory authorities; and

 
 
(d)
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

 
Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.


Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.
 
11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of





--------------------------------------------------------------------------------





Employee’s employment contract, if any. Employee’s Awards are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end-of-service payments, bonuses, long-term service awards, pension
or retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.
 
12. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the Options or limit the remaining term over which these Options may
be exercised.
 
13. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the Options or the purchase or
issuance of Option Shares thereunder under certain circumstances. Any delay
caused thereby shall in no way affect the date of termination of the Options.
14. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Options shall adversely affect in any material
way the Options without the written consent of Employee.
 
15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company.
 
16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above and the provisions of the Plan, to the
personal representatives, legatees and heirs of Employee.
 
17. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of the Company to terminate Employee’s
employment at any time, with or without cause, or to increase or decrease
Employee’s compensation from the rate of compensation in existence at the time
this Agreement is executed.


18. Additional (Non-U.S.) Terms and Conditions. Options awarded under this
Agreement shall be subject to additional terms and conditions, as applicable,
set forth in the Company’s Policies for Global Compliance of Equity Compensation
Awards, which are attached in the Appendix hereto and shall be incorporated
herein fully by reference.




 IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Award Date.
 
 
 
MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
davidrodriguezsignature2.jpg [davidrodriguezsignature2.jpg]
 
 
 
 
<<PARTICIPANT NAME>>
 
 Executive Vice President, Global Human Resources Officer
 
 Signed Electronically 






--------------------------------------------------------------------------------





MARRIOTT INTERNATIONAL, INC.
POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS


January 21, 2011





--------------------------------------------------------------------------------





MARRIOTT INTERNATIONAL, INC.
POLICIES FOR GLOBAL COMPLIANCE OF EQUITY COMPENSATION AWARDS


This document (the “Policies”) sets forth policies of Marriott International,
Inc. (“Marriott”) for the administration of equity compensation awards (the
“Awards”) granted to employees (the “Employees”) of Marriott and its
subsidiaries (together, the “Company”) under the Marriott International, Inc.
Stock and Cash Incentive Plan, as amended and restated effective January 1,
2008, and as subsequently amended from time to time (the “Plan”). The Policies
apply to certain Employees who have received or held Awards under the Plan while
working for the Company outside of the United States.


The Policies, as may be amended by the Company from time to time for changes in
law, are an integral part of the terms of each agreement (the “Agreement”) under
which Awards are granted to Employees under the Plan. As such, the Policies set
forth additional requirements or conditions in the non-U.S. jurisdictions
indicated below that certain Employees must satisfy to receive the intended
benefits under their Awards. These requirements or conditions are established to
ensure that the Company and the Employees comply with applicable legal
requirements pertaining to the Awards in those jurisdictions. In addition, the
Policies are established to assist the Employees in complying with other legal
requirements which may not implicate the Company. These requirements, some
carrying civil or criminal penalties for noncompliance, may apply with respect
to Employees’ Awards or shares of Marriott stock obtained pursuant to the Awards
because of such Employees’ presence (which may or may not require citizenship or
legal residency) in a particular jurisdiction at some time during the term of
the Awards.


Legal requirements are often complex and may change frequently. Therefore, the
Policies provide general information only and may not be relied upon by
Employees as their only source of information relating to the consequences of
participation in the Plan, nor may they serve as the basis for recovery against
the Company for financial or other penalties incurred by Employees as a result
of their noncompliance. Employees should seek appropriate professional advice as
to how the relevant laws may apply to them individually.


Certain capitalized terms used but not defined in the Policies have the meanings
set forth in the Plan or in the Agreements. To the extent the Policies appear to
conflict with the terms of the Plan or the Agreements, the Plan and the
Agreement shall control.





--------------------------------------------------------------------------------





COUNTRY-SPECIFIC POLICIES




India


Exchange Control Notice. If an Employee is a “Person Resident in India,” the
Employee must repatriate to India any proceeds from the sale of shares acquired
under the Plan and any dividends received in relation to the shares and convert
the proceeds into local currency within 90 days of receipt. In addition, such
Employee must obtain a foreign inward remittance certificate (“FIRC”) from the
Indian foreign exchange bank where the Employee deposits the foreign currency
upon repatriation, and the Employee must maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employee’s
employer requests proof of repatriation.


For this purpose, "Person Resident in India" means:
i.
a person residing in India for more than one hundred and eighty-two days during
the course of the preceding financial year but does not include -

A.
a person who has gone out of India or who stays outside India, in either case -

1.
for or on taking up employment outside India, or

2.
for carrying on a business or vocation outside India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay outside India for an uncertain period; or

B.
a person who has come to or stays in India, in either case, otherwise than -

1.
for or on taking up employment in India, or

2.
for carrying on in India a business or vocation in India, or

3.
for any other purpose, in such circumstances as would indicate his intention to
stay in India for an uncertain period.



Thailand


Exchange Control Notice. An Employees who is resident in Thailand (with the
exception of an Employee who is a foreigner permitted to reside or work in
Thailand for a period not exceeding three months) must repatriate to Thailand
the proceeds from the sale of shares acquired under the Plan and any cash
dividends received in relation to the shares and convert the funds to Thai Baht
within 360 days of receipt. If the repatriated amount is U.S. $20,000 or more,
the Employee must report the inward remittance by submitting the Foreign
Exchange Transaction Form, which can be obtained from any commercial bank in
Thailand, to an authorized agent, i.e., a commercial bank authorized by the Bank
of Thailand to engage in the purchase, exchange and withdrawal of foreign
currency.









